Exhibit 4.1 SUPPLEMENTAL INDENTURE THIS SUPPLEMENTAL INDENTURE (this “ Supplemental Indenture ”), dated as of December 19, 2014, is entered into by and among LIN Television Corporation, a Delaware corporation (“ LIN Television ”), Media General, Inc., a Virginia corporation (f/k/a Mercury New Holdco, Inc.) (the “ Guaranteeing Parent ”), the subsidiaries of LIN Television listed on the signature pages hereto (together with the Guaranteeing Parent, the “ Guaranteeing Parties ”) and The Bank of New York Mellon, as trustee under the indenture referred to below (the “ Trustee ”). W I T N E S S E T H WHEREAS, Media General Financing Sub, Inc., a Delaware corporation (the “ Issuer ”) has heretofore executed and delivered to the Trustee an indenture (the “ Indenture ”), dated as of November 5, 2014, between the Issuer and the Trustee, providing for the original issuance of an aggregate principal amount of $400,000,000 of 5.875% Senior Notes due 2022 (the “ Notes ”); WHEREAS, MGOC, Inc., a Virginia corporation (f/k/a Media General, Inc.) (“ Pre-Merger Media General ”) and LIN Media LLC, a Delaware limited liability company (“ LIN Media ”), entered into that certain Agreement and Plan of Merger, dated as of March 21, 2014, with the Guaranteeing Parent, Mercury Merger Sub 1, Inc. and Mercury Merger Sub 2, LLC, providing for the business combination of Pre-Merger Media General and LIN Media (the “ LIN Merger ”) pursuant to which LIN Television will become the direct wholly-owned subsidiary of the Guaranteeing Parent, Pre-Merger Media General will become the direct wholly-owned subsidiary of LIN Television and the subsidiaries of Pre-Merger Media General will become indirect wholly-owned subsidiaries of LIN Television; WHEREAS, following the LIN Merger, the Issuer is to be merged with and into LIN Television on the date of this Supplemental Indenture (the “ Escrow Sub Merger ”), with LIN Television being the surviving Person following the Escrow Sub Merger ; WHEREAS, Section 801(a) of the Indenture requires that LIN Television, as the surviving Person of the Escrow Sub Merger, assume, by supplemental indenture executed and delivered to the Trustee, in form reasonably satisfactory to the Trustee, all the obligations of the Issuer under the Notes, the Indenture and the Registration Rights Agreement; WHEREAS, Section 1014 of the Indenture provides that under certain circumstances certain wholly-owned subsidiaries of the Issuer under the Indenture shall execute and deliver to the Trustee a supplemental indenture and a guarantee pursuant to which such wholly-owned subsidiaries shall unconditionally guarantee all of the Issuer’s obligations under the Notes and the Indenture; and WHEREAS, Sections 901(a) and (e) of the Indenture provide that, without the consent of any Holder, the Issuer, when authorized by a Board Resolution, and the Trustee, at any time and from time to time, may enter into one or more indentures supplemental thereto, in form and substance reasonably satisfactory to the Trustee, to evidence the succession of another Person to the Issuer and the assumption by any such successor of the agreements of the Issuer in the Indenture and in the Notes and to add one or more Guarantors. NOW THEREFORE, in consideration of the foregoing and for good and valuable consideration, the receipt of which is hereby acknowledged, the Trustee, LIN Television and the Guaranteeing Parties mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1.
